Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
This action is in reply to application 17/138,444 filed on 30-December-2020.
Claims 1-20 are pending and have been examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 10, 11, 14, 15, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Theobald (US 9,471,062).
As per Claim 1:
Theobald discloses the following limitations:
“traverse, by a robot operating using a first traversal protocol, autonomously along a first route that is defined by markers that are detectable by the robot, wherein the robot is configured to move only based on a presence and type of each marker when the robot is configured to operate based on the first traversal protocol”
Theobald Column 2 Lines 47-54" Regardless of the vehicle used, the vehicle in accordance with the invention may be a multi-mode vehicle having at least two modes of operation. The first mode of operation being fully autonomous and the second mode of operation relying on one or more markers positioned within the environment at least in order to enable the vehicle to navigate within an environment."
“detect, while traversing along the route, a triggering condition corresponding to a change in operation by the robot from the first traversal protocol to a second traversal protocol”
Theobald Column 5 Lines 6-14"If humans or other entities are detected in the environment (such that they are at risk of being contacted by the vehicle 10), the control device 18 may autonomously switch to the second mode of operation. The vehicle 10 may then travel within the environment according to the markers 14 to essentially stay within a pre-determined path. The vehicle 10 may continuously determine whether there are humans or other entities in the environment and may switch between the operation modes as appropriate."
“and responsive to detecting the triggering condition, configure the robot to operate in the second traversal protocol, wherein the robot, when configured to operate based on the second traversal protocol, determines a second route autonomously without regard to a presence of any of the markers.”
Theobald Column 2 Lines 47-54" Regardless of the vehicle used, the vehicle in accordance with the invention may be a multi-mode vehicle having at least two modes of operation. The first mode of operation being fully autonomous and the second mode of operation relying on one or more markers positioned within the environment at least in order to enable the vehicle to navigate within an environment."
With regards to Claim 2, Theobald discloses the following limitation:
“while operating based on the first traversal protocol, the robot determines, when encountering each marker, a direction in which the marker is associated, and travels in that direction until reaching another marker.”
Theobald Column 3 Lines 3-7 "These markers may also include wires that are embedded within or otherwise operably positioned on the floor. These wires may transmit a signal to the vehicle, and the vehicle may steer accordingly to follow the wire."
With regards to Claim 5, Theobald discloses the following limitation:
“wherein the instructions to detect the triggering condition comprise instructions to detect that the robot has moved to a location associated with autonomous routing.”
Theobald Column 3 Lines 47-55"FIG. 1 generally illustrates one embodiment of the invention in which multi-mode vehicles (hereinafter “vehicle 10”) are operating within an environment 12. This environment 12 may be in a facility such as a warehouse, for example, and may include one or more markers 14, illustrated by the dashed lines. It is also contemplated that a warehouse or other environment may have certain areas with markers and certain areas without markers and may include outside environments."
Examiner’s Note: This paragraph is describing the benefit of having a vehicle that is capable of autonomously switching between marker-following mode and fully autonomous mode specifically because certain facilities may be comprised of locations that both have and do not have markers. Therefore it is obvious to anyone of ordinary skill in the art to include moving into an area without markers to signify a transition from marker-following mode to autonomous mode.
With regards to Claim 6, Theobald discloses the following limitation:
“wherein the instructions to detect the triggering condition comprise instructions to detect an absence of obstacles or people.”
Theobald Column 5 Lines 6-14"If humans or other entities are detected in the environment (such that they are at risk of being contacted by the vehicle 10), the control device 18 may autonomously switch to the second mode of operation. The vehicle 10 may then travel within the environment according to the markers 14 to essentially stay within a pre-determined path. The vehicle 10 may continuously determine whether there are humans or other entities in the environment and may switch between the operation modes as appropriate."
As per Claim 10, this claim is significantly similar to Claim 1 and is therefore rejected using the same references and rationale. 
With regards to Claim 11, this claim is significantly similar to Claim 2 and is therefore rejected using the same references and rationale.
With regards to Claim 14, this claim is significantly similar to Claim 5 and is therefore rejected using the same references and rationale. 
With regards to Claim 15, this claim is significantly similar to Claim 6 and is therefore rejected using the same references and rationale. 
As per Claim 19, this claim is substantially similar to Claim 1 and is therefore rejected using the same references and rationale. 
With regards to Claim 20, this claim is substantially similar to Claim 2 and is therefore rejected using the same references and rationale. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Theobald in view of Tadayon (US 20120152877) in view of Boss (US 20200164895).
With regards to Claim 3, Theobald discloses all of the limitations of the independent Claim 1 but does not disclose the following limitation that Tadayon does disclose:
“detect a final marker that was defined by a user as a last marker for non-autonomous routing”
Tadayon Paragraph [0128] "The movement of the robot is based on, e.g.: (1) a pattern (for the routes it uses, on the ground of the farm, e.g. using a GPS/global positioning system, or marker/flags around/along the routes) instructed from HQ, or (2) direct vision/camera and pattern recognition to analyze and recognize objects, targets, panels, routes, and landmarks to perform its tasks, or (3) using markers or dots or color/paints, on the floor of the farm/ground, as a guide for a camera or detector, to follow the marker, to go from point A to point B in the farm"
Examiner’s Note: In reference point B denotes a final location along a route denoted by markers detectable by the robot.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the dual mode robot of Theobald with the detecting of a final marker representing the end of a route disclosed by Tadayon. One of ordinary skill in the art would have been motivated to make this modification in order to increase the effectiveness of the system by providing a convenient event for the transition from one travelling mode to another. 
Theobald in view of Tadayon does not disclose the following limitation that Boss does disclose:
“and determine that the triggering condition has been detected responsive to detecting the final marker.”
Boss Paragraph [0039] " switch the vehicle 205 to manual driving mode at the start of the determined safest segment; and switch the vehicle 205 to autonomous driving mode at the end of the determined safest segment or when the risk factor for the safest segment changes state."
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the dual mode robot of Theobald with travelling state switching triggering condition disclosed by Boss. One of ordinary skill in the art would have been motivated to make this modification in order to increase the effectiveness of the system by providing a convenient event for the transition from one travelling mode to another.
With regards to Claim 12, this claim is substantially similar to Claim 3 and is therefore rejected using the same references and rationale. 
Claim(s) 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Theobald in view of Tadayon (US 20120152877) in view of Boss (US 20200164895)in view of Moriya (US 20090326713)
With regards to Claim 4, Theobald in view of Tadayon in view of Boss discloses all of the limitations of Claim 3 but does not disclose the following limitations that Moriya does disclose:
“wherein the user defined the final marker as the last marker for non-autonomous routing by making a selection of the final marker on a map interface.”
Moriya Paragraph [0055] "] An exemplary procedure for creating the curved line (602) is illustrated in FIGS. 9B to 9D. As shown in FIG. 9B, an environmental map of interest is presented on screen. Using a mouse pointer (20) or the like, an operator specifies the start point (603) and a first intermediate marker point (23) on the environmental map. These and other points to be specified for mobile robot positioning are referred to as "control points". The movement route data creating section (6004) calculates a path to be formed between the two control points (start point and first intermediate marker point) so that the mobile robot (220) will keep a certain safe distance from environmental objects to avoid collision therewith during movement operation. As a practical calculation technique for this purpose, the "Basic Planning Technique" described in the document "Introduction to Intelligent Robots" (in Japanese), published by Corona Publishing Co. Ltd., 2001, ISBN 4-339-04553-5, pp. 11-82, is applicable for example." Paragraph [0056] "After a partial path (1203) extending from the start point (603) to the first intermediate marker point (23) is thus formed, similar operational and processing steps are repeated (FIGS. 9B and 9C). A partial path (1204) extending from the first intermediate marker point (23) to a second intermediate marker point (24) is formed, and then a partial path (1205) extending from the second intermediate marker point (24) to the goal point (604) is formed"
Examiner’s Note: In Paragraph [0055] it is disclosed how a user defines a starting point and intermediate marker point. Paragraph [0056] discloses how that process repeats all the way to a goal  point which represents a final marker.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the dual mode robot disclosed by Theobald with the map interface that allows a user to select an end point marker disclosed by Moriya. One of ordinary skill in the art would have been motivated to make this modification in order to make the system more user-friendly by providing a convenient interface.
With regards to Claim 13, this claim is substantially similar to Claim 4 and is therefore rejected using the same reference and rationale. 
Claim(s) 7, 9, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Theobald in view of Lathrop (US 9,688,288)
With regards to Claim 7, Theobald discloses the limitations of Claim 1 but does not disclose the following limitation that Lathrop does disclose:
“wherein the instructions to detect the triggering condition comprise instructions to detect that a boundary has been crossed.”
Lathrop Column 7 Lines 30-34 "Upon crossing a geofence, a message may be sent from the navigation system 19 to the semi-autonomous vehicle's 10 processor 18 of the automation system that will execute the necessary on-board procedures to transition from automatic driving mode to manual driving mode."
Examiner’s Note: In this passage the navigation mode of an autonomous vehicle is changed once a boundary has been crossed.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the dual-mode robot of Theobald with the boundary crossing leading to a switch between travelling modes disclosed by Lathrop. One of ordinary skill in the art would have been motivated to make this modification in order to make the system more effective by providing a convenient trigger condition for switching modes.
With regards to Claim 9, Theobald in view of Lathrop discloses all of the limitations of Claim 7, Lathrop further discloses the following limitation:
“wherein the boundary is detected based on a comparison of a current location of the robot to a boundary indicated in a map.”
Lathrop Column 7 Lines 20-25 "In an illustrative embodiment, the geospatial database of the geographic zones database 32 contains the coordinates of all geofence location triggers including those for the static, dynamic, stationary, mobile, and combinations thereof. The positioning system may be used to calculate the time-to-cross the geospatial location trigger."
Examiner’s Note: In this passage a process is disclosed whereby the positioning system of a vehicle is used to compare the position of a vehicle to the map coordinates of a boundary for an area in which autonomous travel is not possible and therefore a transition between travelling modes is required.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the dual-mode robot with boundary crossing detection disclosed by Theobald in view of Lathrop with the map comparison further disclosed by Lathrop. One of ordinary skill in the art would have been motivated to make this modification in order to increase the robustness of the system by providing multiple means by which it can identify its location. 
With regards to Claim 16, this claim is substantially similar to Claim 7 and is therefore rejected using the same references and rationale.
With regards to Claim 18, this claim is substantially similar to Claim  9 and is therefore rejected using the same references and rationale. 
Claim(s) 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Theobald in view of Lathrop (US 9,688,288) in view of Guy (US 20150359185).
With regards to Claim 8, Theobald in view of Lathrop discloses all of the limitations of Claim 7 but does not disclose the following limitation that Guy does disclose:
“wherein the boundary is detected using a camera sensor of the robot.”
Guy Paragraph [0054] "When the mobile robot is installed, the robot follows the perimeter of the area using cameras to detect the transition from grass or other plants to boundary elements including pavement"
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the dual-mode robot with boundary detection disclosed by Theobald in view of Lathrop with the camera sensor of Guy. One of ordinary skill in the art would have been motivated to make this modification in order to make the system more cost-effective as cameras are a relatively cheap means of detection. 
With regards to Claim 17, this claim is substantially similar to Claim 8 and is therefore rejected using the same references and rationale. 



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

October 20, 2022